          Case 1:16-cr-00148-AJN Document 487
                                          488 Filed 09/16/20
                                                    09/18/20 Page 1 of 1




                                                                                September 16, 2020
Hon. Alison J. Nathan
United States District Judge
United States Courthouse
Southern District of New York
40 Foley Square
New York, New York 10007
                                                                                           9/18/2020
                         Re: United States v. Isaiah Ellisl
                             Cr 16-148 (AJN)

Dear Judge Nathan:

         Please accept this correspondence as a request to be relieved and for the appointment of new counsel
     p
to represent                              p
             the above named defendant pursuant                                           gg
                                                    to the Criminal Justice Act. It s suggested          y co-
                                                                                                   that my
counsel and former mentee in this matter,, Andrew Berstein,, Esq., q , who is now a member of the CJA Panel
for the SDNY, be appointed owing to his familiarity with the case.             6225'(5('

        In late December, 2019, I applied to become the new CJA Case Budgeting Attorney for the Court 9/17/2020
of Appeals for the Second Circuit. I am pleased to advise the Court that on April 6, 2020 I was offered and
have accepted that position. I commenced my employment on May 4, 2020 in that capacity.

        In this capacity I shall not be able to further represent my CJA clients as counsel to effectivelyy
perform
p        myy duties and responsibilities
                           p             while avoidingg anyy potential
                                                              p         conflict of interest. Accordingly,
                                                                                                      g y, it is
respectfully
   p       y requested
               q       that I be relieved and CJA counsel be appointed as replacement counsel pursuant to
the Criminal Justice Act for Mr. Ellis.
                                                                                6225'(5('


                                                                                                               9/17/2020
                                                                Respectfully submitted,

                                                                  /s/
                                                                 Alan Nelson
